

116 HRES 434 IH: Expressing the appreciation of the House of Representatives for Robert E. Wallace, retiring Executive Director of the Veterans of Foreign Wars of the United States, Washington Office.
U.S. House of Representatives
2019-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 434IN THE HOUSE OF REPRESENTATIVESJune 10, 2019Mr. Takano (for himself and Mr. Smith of New Jersey) submitted the following resolution; which was referred to the Committee on Veterans' AffairsRESOLUTIONExpressing the appreciation of the House of Representatives for Robert E. Wallace, retiring
			 Executive Director of the Veterans of Foreign Wars of the United States,
			 Washington Office.
	
 Whereas the congressionally-chartered Veterans of Foreign Wars of the United States (hereinafter, VFW) has, since its founding in 1899, existed to serve United States veterans, members of the Armed Forces, and their families, wherever they reside or are assigned;
 Whereas since 1996, Robert E. Bob Wallace, has helped lead the VFW Washington Office, which this year marks a centennial of service and advocacy in our Nation’s Capital to ensure that veterans and military communities are properly cared for by the Government that creates them;
 Whereas Bob received three Purple Hearts for injuries sustained in Vietnam as a member of the Marine Corps, returned home to pursue a career in banking after earning a bachelor of science degree from Rutgers University and a master’s degree in business administration from Fairleigh Dickinson University, as well as graduating from the School for Bank Administration at the University of Wisconsin;
 Whereas Bob joined the VFW while in Vietnam and would be the recipient of the national organization’s 1979 Young Veteran of the Year award, as well as from his home State of New Jersey, and he would go on to appointed and to elected VFW positions, including being the first Vietnam veteran and the youngest veteran to command the VFW Department of New Jersey from 1980 to 1981, and culminating in his being elected as the VFW National Commander from 1991 to 1992;
 Whereas Bob has worked with five United States Presidents and a countless number of members of Congress, their staffs and fellow veterans organizations’ leadership to implement change for America’s veterans, members of the Armed Forces, and their families; his is a voice of reason and motivation, coupled with a can-do attitude to meet every challenge that improves the quality of life of the military and veterans communities he serves;
 Whereas the VFW’s service officer program impacts lives, and Bob’s direct oversight of VFW National Veterans Service has enabled a nationwide and international cadre of 2,100 accredited service officers to recoup $8.3 billion in earned disability benefits for more than 526,000 wounded, ill, and injured veterans in 2018 alone;
 Whereas the VFW’s advocacy on Capitol Hill creates change that affects lives, and Bob’s direct oversight of the VFW National Legislative Service ensured that the organization continued to have its fingerprints on every piece of quality-of-life legislation signed into law at the end of the 20th century and well into the 21st;
 Whereas Bob’s proudest legislative accomplishments are many, from Department of Veterans Affairs funding battles prior to the signing of advanced appropriations, to the Millennium Act, significant improvements to the Montgomery GI Bill, the GI Bill for the 21st Century, and the Forever GI Bill, as well the passage of the VOW to Hire Heroes Act, appeals reform, expansion of the Caregiver program, and the new VA/Department of Defense electronic medical record, among numerous others; and
 Whereas the VFW’s support of our Nation’s Full Accounting mission is without peer because of Bob Wallace’s hands-on approach to ensure the governments of former enemies know from a veteran’s perspective—and from a family perspective—that the return of fallen members of the Armed Forces is a humanitarian mission that transcends politics: Now, therefore, be it
	
 that the House of Representatives— (1)salutes the leadership, guidance, and friendship of Robert E. Wallace at the helm of the VFW Washington Office for the past 23 years; he met every challenge and the VFW, veterans, members of the Armed Forces, and their families everywhere are better off for his faithful service and advocacy; and
 (2)wishes him best wishes in his retirement, where every day is Veterans Day. 